UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-2448



NARDOS T. AMSALU,

                                                            Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-896-741)


Submitted:   August 29, 2003                 Decided:   August 16, 2004


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hargwayne Gegziabhre, St. Paul, Minnesota, for Petitioner. Robert
D. McCallum, Jr., Assistant Attorney General, Civil Division,
Richard M. Evans, Assistant Director, David E. Dauenheimer, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nardos T. Amsalu, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”).        The order affirmed, without opinion, the

immigration judge’s order denying Amsalu’s applications for asylum,

withholding of removal, and protection under the Convention Against

Torture. For the reasons discussed below, we deny the petition for

review.

           Amsalu first challenges the immigration judge’s finding

that she failed to demonstrate past persecution and a well-founded

fear of future persecution.      The decision to grant or deny asylum

relief is conclusive “unless manifestly contrary to the law and an

abuse of discretion.”      8 U.S.C. § 1252(b)(4)(D) (2000).            We find

substantial evidence supports the immigration judge’s conclusion

that Amsalu failed to establish her eligibility for asylum.              See 8

C.F.R. § 1208.13(a) (2003); Gonahasa v. INS, 181 F.3d 538, 541 (4th

Cir.   1999).   Because   an   asylum   applicant   must    show   a    “clear

probability” of persecution to be entitled to withholding of

removal, a higher standard than an asylum claim's requirement of a

well-founded fear of persecution, we also hold that the immigration

judge properly denied Amsalu’s petition for withholding of removal.

See Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 2004 WL 603501,

at *12 (4th Cir. Mar. 29, 2004) (No. 02-2142).             Finally, we hold

that   substantial   evidence     supports   the    immigration        judge’s


                                  - 2 -
determination that Amsalu did not establish that it was more likely

than not that she would be tortured if removed to Ethiopia, see 8

C.F.R.   §   208.16(c)(2),      and     thus,    that      the   immigration     judge

properly     denied    Amsalu’s       petition      for    protection    under    the

Convention Against Torture.

             Next,    Amsalu    claims       that    the    Board   abdicated     its

responsibility to provide a reasoned opinion in affirming the

decision of the immigration judge without opinion, after review by

a single Board member, in accordance with the procedure set out in

8 C.F.R. § 1003.1(a)(7) (2003).           Amsalu claims the Board’s summary

affirmance    procedures       deny    her    due    process     under   the     Fifth

Amendment.    We have reviewed Amsalu’s due process challenge to the

Board’s use of its streamlined procedures and find it meritless.

See Blanco de Belbruno, 362 F.3d 272, 2004 WL 603501, at *6-*8.

             Accordingly, we deny Amsalu’s petition for review.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                    PETITION DENIED




                                        - 3 -